PER CURIAM.
We reverse the order denying Williams’s motion for postconviction relief. The trial court correctly treated Williams’s request for relief as a Florida Rule of Criminal Procedure 3.850 motion, State v. Evans, 705 So.2d 631, 632 n. 2 (Fla. 3d DCA 1998)(on rehearing), and correctly denied it as insufficient because there were pages missing from the document Williams filed with the court. However, we reverse the summary denial as it should have been a denial without prejudice to permit Williams to file a complete document. Reversed and remanded with instructions to permit Williams to file a complete document.
Reversed and remanded with instructions to permit Williams to file a complete document.